Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/157650     Attorney's Docket #: 0057000-ME0699
Filing Date: 1/25/2021; claimed foreign priority to 3/26/2020
					
Applicant: Toshihiko Miyata
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 5 and 6 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In regards to claims 5 and 6, the phrase “the base plate” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitabayashi et al. (DE # 102019202038 A1).
In regards to claim 1, Kitabayashi et al.  (figure 9) show a power semiconductor module 50, comprising: a semiconductor element 1; a resin-insulated base plate 2 on which the semiconductor element 1 is mounted; a case 6 enclosing the resin-insulated base plate 2; a sealing resin 7 with which a region enclosed by the resin-insulated base plate 2 and the case 6 is sealed; and an adhesive 10 with which the resin-insulated base plate 2 is bonded to the case 6, the adhesive 10 filling a tapered portion enclosed by the resin-insulated base plate 2 and the case 6 and formed on the case 6 closer to the resin-insulated base plate 2 (see paragraphs [0029]-[0033]).
In regards to claim 2, Kitabayashi et al. show wherein the resin-insulated base plate 2 includes a circuit pattern 2c, a resin insulating layer 2b, and a base plate 2a.
In regards to claim 4, Kitabayashi et al. show wherein the adhesive 10 is exposed between the case 6 and a side surface around a perimeter of the resin-insulated base plate 2.
In regards to claim 5, Kitabayashi et al. show wherein an outer circumferential surface of the base plate 2a closer to a side on which the semiconductor element 1  is mounted is exposed.
In regards to claim 6, Kitabayashi et al. show wherein steps are formed on a side surface of the base plate 2a closer to a side on which the semiconductor element 1 is mounted.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Haruko Hitomi (W0 # 2019049400 A1).
In regards to claim 1, Haruko Hitomi (figures 1-25) specifically figures 1 and 2 (see abstract) show a power semiconductor module 100, comprising: a semiconductor element 1; a resin-insulated base plate 10,5 on which the semiconductor element 1 is mounted; a case 7 enclosing the resin-insulated base plate 10,5; a sealing resin 12 with which a region enclosed by the resin-insulated base plate 10,5 and the case is sealed; and an adhesive 9 with which the resin-insulated base plate 10,5 is bonded to the case 7, the adhesive 9 filling a tapered portion 71 (see paragraphs [0025]-[0031]) enclosed by the resin-insulated base plate 10,5 and the case 7 and formed on the case 7 closer to the resin-insulated base plate 10,5 (see paragraphs [0016]-[0031]).
In regards to claim 2, Haruko Hitomi show wherein the resin-insulated base plate 10,5 includes a circuit pattern 3,4, a resin insulating layer 2, and a base plate 10.
In regards to claim 3, Haruko Hitomi show wherein the adhesive 9 is made of a material identical (epoxy resin) to a material of the sealing resin 12.
In regards to claim 4, Haruko Hitomi show wherein the adhesive 9 is exposed between the case 7 and a side surface around a perimeter of the resin-insulated base plate 10,5.
In regards to claim 5, Haruko Hitomi show wherein an outer circumferential surface of the base plate 10 closer to a side on which the semiconductor element 1 is mounted is exposed.
In regards to claim 6, Haruko Hitomi show wherein steps are formed on a side surface of the base plate 10 closer to a side on which the semiconductor element 1 is mounted.
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









4/26/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826